

PROMISSORY NOTE
 
U.S. $1,322,573.73
September 1, 2010
 
New Albany, Indiana

 
            F0R VALUE RECEIVED, FLORIDA GAMING CENTERS, INC., a Florida
Corporation (“FGCI”), promise to pay to the order of FREEDOM HOLDING, INC.  a
Delaware corporation, (“Lender”), at its place of business in New Albany,
Indiana or such other place as Lender may designate from time to time hereafter,
the principal amount of One Million Three Hundred Twenty Two Thousand Five
Hundred Seventy Three Dollars and 73/00 ($1,322,573.73) or such lesser principal
amount as may be owed by Borrower to Lender hereunder, together with interest on
the unpaid balance until paid, at the rate of ten percent (10%) per annum(the
“Stated Rate”). Interest shall be computed on the basis of a 365 day year and
charged for the actual number of days elapsed. The final payment of all then
outstanding principal and interest shall be due on September 1, 2011 (the
“Maturity Date”). Borrower’s obligations under this Note shall be defined and
referred to herein as “Borrower’s Liabilities”.


            All payments received hereunder shall be first applied to interest
due and the balance, if any,  to principal. Principal and interest shall be
payable as follows:
 
Borrower may repay all or any portion of this Note, at any time and from time to
time, subject to the following terms:
 

 
(a)
Each partial prepayment shall be in a minimum principal amount of $100,000 and
in integral multiples of $50,000;

 

 
(b)
Borrower shall provide Lender with at least fifteen (15) days prior written
notice of any prepayment;

 

 
(c)
Borrower shall pay to Lender all accrued and unpaid interest through the date of
such prepayment on the principal balance being prepaid; and

 

 
(d)
Borrower shall pay to Lender any other obligations of the Borrower to the Lender
then due which remain unpaid.

 
            All principal payments hereunder shall be accompanied by accrued
interest on the principal amount being repaid to the date of payment. All
payments hereunder, whether in respect of principal, interest, or otherwise,
shall be made without setoff, counterclaim or deduction in same day funds no
later than 2:00 p.m., Indiana time, on the date due by wire transfer (or by
advice of transfer from or between accounts of Borrower and Lender) to such
account as Lender shall specify from time to time by notice to Borrower. Funds
received after that time shall be deemed to have been received by Lender on the
next following  Business Day. All payments shall be made in immediately
available U.S. Dollars. Whenever any payment to be made shall otherwise be due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.

 
 

--------------------------------------------------------------------------------

 


             Borrower warrants and represents to Lender that Borrower shall use
the proceeds represented by this Note solely for proper business purposes.
 
            All of Lender’s rights and remedies under this Note are cumulative
and non- exclusive. The acceptance by Lender of any partial payment made
hereunder after the time when any of Borrower’s Liabilities become due and
payable will not establish a custom, or waive any rights of Lender to  enforce
prompt payment hereof. Lender’s failure to require strict performance by
Borrower of any provision of this Note shall not waive, affect, or diminish any
right of Lender thereafter to demand strict compliance and performance
therewith. Any waiver of an Event of Default hereunder shall not suspend, waive
or affect any other Event of Default hereunder. Borrower and every endorser
waive presentment demand and protest and notice of presentment, protest,
default, non-payment, maturity, release, compromise, settlement, extension or
renewal of this Note, and hereby ratify and confirm whatever Lender may do in
this regard. Borrower further waives any and all notice or demand to which
Borrower might be entitled with respect to this Note by virtue of any statute or
law (to the extent permitted by law).
           
            Borrower agrees to pay, upon Lender’s demand therefore, any and all
costs, fees and expenses (including reasonable attorneys’ fees, costs and
expenses) incurred in enforcing any of Lender’s rights hereunder, and to the
extent not paid shall become part of Borrower’s Liabilities hereunder.
 
            If any provision of this Note or the application thereof to any
party or circumstance is held invalid or unenforceable, the remainder of this
Note and the application thereof to other parties or circumstances will not be
affected thereby, the provisions of this Note being severable in any such
instance.
 
            If this Note is signed by more than one party, the liability of each
such party shall be joint and several, and each reference herein to Borrower
shall be deemed to refer to each such party.
 
            This Note is submitted by Borrower to Lender at Lender’s principal
place of business and shall be deemed to have been made thereat. This Note shall
be governed and controlled by the laws of the State of Indiana as to
interpretation, enforcement, validity, construction, and effect, but without
reference to its choice of law provisions. Any notice required hereunder shall
be served consistent with the terms and provisions of the Loan Agreement
relating to notice.
 
            No modification, waiver, estoppel, amendment, discharge or change of
this Note or any related instrument shall be valid unless the same is in writing
and signed by the party against which the enforcement of such modification,
waiver, estoppel amendment, discharge or change is sought.

 
 

--------------------------------------------------------------------------------

 
 
            BORROWER IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY
WAY OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS NOTE MAY BE LITIGATED
IN COURTS HAVING SITUS WITHIN THE JURISDICTION OF THE COUNTY OF FLOYD, STATE OF
INDIANA. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY LOCAL, STATE OR
FEDERAL COURT LOCATED IN SAID COUNTY AND STATE AND WAIVES ANY OBJECTION IT MAY
HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY
PROCEEDING HEREUNDER.
 
BORROWER AND LENDER IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN AN ACTION OF
PROCEEDING: (1) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS
NOTE OR AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH 0R (2) ARISING FROM ANY DISPUTE
OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS NOTE OR ANY SUCH AMENDMENT,
INSTRUMENT, DOCUMENT, OR AGREEMENT, AND  AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


ATTEST:
 
BORROWER:
               
FLORIDA GAMING CENTERS, INC.
         
By:
  /s/ Kimberly R Tharp
 
By
/s/ W. Bennett Collett
 
Kimberly R. Tharp
   
W. Bennett Collett
 
Secretary
   
Chairman of the Board and CEO

 
 
 

--------------------------------------------------------------------------------

 